ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-372, recommending the disbarment of CHARLES P. INGENITO of HAWTHORNE, who was admitted to the bar of this State in 1994, for the knowing misappropriation of client trust funds in six matters, in violation of RPC 1.15(a) and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Noonan, 102 N.J. 157,159-60, 506 A.2d 722 (1986), and for additional violations of the Rules of Professional Conduct including violations of RPC 1.2(a) (failure to abide by a client’s decisions concerning the scope and objectives of the representation), RPC 1.4(b) (failure to keep a client reasonably informed about the status of the matter), RPC 1.4(c) (a lawyer shall explain a matter to the extent reasonably necessary to permit the client to *517make informed decisions regarding the representation), RPC 1.7(a)(2) (representation of one or more clients that will be materially limited by the lawyers’ responsibilities to another client, former client, or a third person or by a personal interest of the lawyer), RPC 1.15(b) (failure to promptly deliver funds to which a client is entitled), RPC 1.15(d) (a lawyer shall comply with the provisions of Rule 1:21-6), RPC 3.1 (filing a frivolous complaint), RPC 3.2 (failure to treat with courtesy and consideration all persons involved in the legal process), RPC 3.3(a)(1) (knowingly making a false statement of material fact to a tribunal), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice), Rule l:21-6(c) (recordkeeping violations) and Rule l:21-7(d) (calculating fee based on the gross recovery in a personal injury case);
And CHARLES P. INGENITO having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that CHARLES P. INGENITO be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by CHARLES P. INGENITO pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that CHARLES P. INGENITO be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that CHARLES P. INGENITO comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
*518ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.